—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered June 29, 2000, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Ramos, 282 AD2d 622 [2001]; People v Sinclair, 266 AD2d 482 [1999]). A defendant is entitled to a fair trial, not a perfect one (see People v Benevento, 91 NY2d 708, 712 [1998]). Mere losing tactics are not to be confused with ineffectiveness, and to sustain a claim of ineffective assistance of trial counsel, proof of less than meaningful representation is required, rather than disagreement with *657counsel’s strategies and tactics (see People v Benevento, supra; People v Sinclair, supra, at 482).
The defendant’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Townes, JJ., concur.